Citation Nr: 1412536	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that in relevant part denied service connection for fibromyalgia.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Fibromyalgia was not shown in service or for several years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for fibromyalgia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An August 2005 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a March 2012 medical examination, and an earlier May 2006 examination, to obtain an opinion as to whether her fibromyalgia was the result of her military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her fibromyalgia had its onset in service but that it was not diagnosed until after she separated from service.

Service treatment records (STRs) show that in October 1994 the Veteran was treated during her pregnancy for sleep disturbance, fatigue, and difficulty concentrating.  The same month, she was treated for a sharp, shooting pain in her right lower quadrant and abdominal pain.

In October 1998, the Veteran underwent a General Medical VA examination in connection to her claim for a right hand disability and sinusitis.  The Veteran did not report a history of fibromyalgia.  On examination, the examiner did not diagnosis fibromyalgia. 

In May 2000 private treatment records show the Veteran was first diagnosed with fibromyalgia.

A July 2000 letter submitted by a private physician, C.S., indicated the Veteran was seen for complaints of musculoskeletal pain.  C.S. noted he did not have outside records or recent laboratory results.  The Veteran described a several year history of joint pain and swelling, which began during her military service between 1992 and 1997.  She described swelling and pain in the right greater than left hand and the left ankle.  She reported treatment from military physicians and the VA Medical Centers, without a clear diagnosis.  The Veteran stated her symptoms had been intermittent, but she had persistent stiffness in her fingers.  Her only other joint complaint was intermittent pain in the left hip.  Specifically, she noted that her symptoms had no association with time of day, with no nocturnal pain, sleep disturbance, or morning stiffness.  However, the letter later stated the Veteran did report fatigue and frequent sleep disturbance.  The physician opined the examination was suggestive of fibromyalgia, although most of the Veteran's symptoms were in her distal extremities.

In November 2007, J.A., a private physician, submitted a letter stating that the Veteran presented for examination with medical records for review.  The Veteran reported to J.A. that she felt her diagnosis of fibromyalgia dated back to service.

A September 2000 VA treatment record, the Veteran stated she was under a lot of stress with her job and family.  The examiner noted an impression of fibromyalgia with a poor understanding of the problem, with multiple work and family stressors.

In a May 2006 VA examination, the Veteran stated that her symptoms began in 1993, when she began having problems with her right hand, and she was later treated in 1994 for depression and fatigue.  The examiner found the Veteran did have a current diagnosis of fibromyalgia, but opined it was less likely as not that it originated during service.  In support of this opinion, the examiner noted there was no pattern of generalized achiness seen in the STRs and the symptoms appeared to start a couple of years after the Veteran's military service, according to the medical records.  The examiner further opined that it was possible that all of the Veteran's symptoms could be attributed to sleep apnea, for which the Veteran had not yet been treated.

In a March 2012 examination, the Veteran stated that her fibromyalgia symptoms were often precipitated by environmental or emotion stress of overexertion.  Specifically, she felt that stress made her symptoms worse of all muscles.  The examiner concluded the Veteran's fibromyalgia syndrome did not begin while she was in service and thus was not due to her time on active duty.  The examiner explained that the Veteran had multiple issues ongoing after leaving service, mainly centering around her significant weight gain and co-morbidities, as well as her family life.  The examiner felt the Veteran's weight gain, child birth and short lived marriage was more stressful than any injury the Veteran may have sustained.  Further, the examiner noted the lack of fibromyalgia symptoms recorded in the Veteran's STRs, including generalized achiness.  Additionally, the examiner found the Veteran's symptoms began to appear a couple years after service, and therefore were not attributable to her military service.

In August 2005, the Veteran submitted a statement in which she asserted that while she was in the military, she was treated for headaches, sore throats, lumps on her stomach, swelling, and pain in her hands and ankles.  She concluded these were all symptoms of fibromyalgia.  She noted that at the time of service, no one knew was wrong with her, and that she was not diagnosed with fibromyalgia until after separation from service.  

In September 2007, the Veteran submitted statements from her aunt, brother and sister.  The Veteran's aunt stated that prior to entering service, the Veteran was "healthy, smart and sharp," but that once the Veteran left service, she had "lots of ailments and couldn't think straight."  The Veteran's brother reported the Veteran was in excellent health prior to military service, but that once she separated from service, she complained of sinus problems, headaches, trouble with her hands and feet, and was tired all of the time.  The Veteran's sister wrote that the Veteran was healthy prior to service, suffering only from anemia, but since, has complained of bad headaches, pain, and swelling in her hands and feet, as well as back pain, stomach pain, and dizziness.

The Board notes there are Social Security Administration records associated with the file that indicate treatment for fibromyalgia; however, they do not provide an etiological opinion.

Upon review of the record, the Board finds that service connection for fibromyalgia is not warranted.  A fibromyalgia disability was not shown in service or for several years thereafter.  In this regard, post-service private treatment records reflect that the Veteran was not assessed with fibromyalgia until May 2000.

However, the Board finds that the March 2012 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a detailed rationale for the opinion that the Veteran's current fibromyalgia was not due to her period of active service.  As such, this opinion is entitled to great probative weight.  Id.   

While the Veteran and her mother, brother and aunt contend the Veteran has fibromyalgia related to her period of active service, the Veteran and her family members are not shown to have any medical training and their opinions on this point are not competent medical evidence.  In this regard, muscle disorders such as fibromyalgia require objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms she experienced in service or following service are in any way related to her current fibromyalgia disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Though the Veteran is competent to describe symptoms dating back to service, the Board notes that in her October 1998 General Medical VA Examination, the Veteran did not mention any complaints of fibromyalgia or general achiness, and the examiner did not diagnosis fibromyalgia.  Further, the statements from the Veteran's family members all attest to the Veteran's decline in health and symptoms of fibromyalgia after service; however, no mention is made of symptoms during service.  Here, the most probative evidence is against the claim.

The Board also notes that 38 C.F.R. § 3.317 (2013) allows service connection on a presumptive basis for Persian Gulf War veterans with certain chronic disabilities from undiagnosed illnesses or medically unexplained chronic multi-symptom illnesses, such as fibromyalgia. See Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001).  However, as the Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War, she may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317. 

In sum, the Board finds that the most probative evidence indicates that fibromyalgia was not shown in service or for many years thereafter, and that the current fibromyalgia is not related to service.  Accordingly, service connection fibromyalgia is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


